                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

Case No.       CV 19-7701-DMG (AGRx)                                             Date     September 16, 2019

Title Gabriel Rosas Ybarra v. Alaska Airlines, Inc., et al.                                      Page     1 of 1

Present: The Honorable          DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                                         NOT REPORTED
               Deputy Clerk                                                       Court Reporter

    Attorneys Present for Plaintiff(s)                                 Attorneys Present for Defendant(s)
             None Present                                                        None Present

Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE WHY THIS ACTION
             SHOULD NOT BE DISMISSED FOR LACK OF JURISDICTION

       On September 5, 2019, Plaintiff Gabriel Rosas Ybarra filed this action against
Defendants Alaska Airlines, Inc. and Virgin America, Inc. [Doc. # 2 (“Compl.”).] He alleges
causes of action for general negligence, negligent hiring, and common carrier liability, none of
which appear to implicate federal law. See id. According to Plaintiff, the Court has jurisdiction
over his suit under 28 U.S.C. 1332(a). Id. at ¶ 10. He also alleges, however, that he is a resident
of Los Angeles County, Alaska Airlines is a corporate citizen of Washington, and Virgin
America is a corporate citizen of Delaware and California.1 Id. at ¶¶ 1-5.

       To establish diversity jurisdiction under 28 U.S.C. section 1332(a), there must be
“complete diversity between the parties—each defendant must be a citizen of a different state
from each plaintiff.” Diaz v. Davis (In re Digimarc Corp. Derivative Litig.), 549 F.3d 1223,
1234 (9th Cir. 2008). As alleged, Plaintiff’s Complaint indicates a lack of complete diversity
because he and Virgin America are both California citizens.

        Accordingly, Plaintiff is hereby ORDERED TO SHOW CAUSE why the Court should
not dismiss this action, without prejudice, for lack of subject matter jurisdiction. Plaintiff shall
file a response, not to exceed 10 pages, within 14 days of the date of this Order. Failure to
timely file a satisfactory response by this deadline will result in the dismissal of this action
for lack of subject matter jurisdiction.

IT IS SO ORDERED.




        1
          In two separate paragraphs, Plaintiff alleges that Virgin America has two different principal places of
business. Compare Compl. at ¶ 3 with Compl. at ¶ 5. Since both of these places are in California, the discrepancy is
meaningless for the purposes of this Order.

CV-90                                   CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
